Name: Commission Regulation (EEC) No 3905/90 of 19 December 1990 fixing, for the 1991 fishing year, the annual import quotas for the products subject to the rules for the application by Spain of quantitative restrictions on fishery products
 Type: Regulation
 Subject Matter: international trade;  Europe
 Date Published: nan

 31 . 12. 90 Official Journal of the European Communities No L 371 /31 COMMISSION REGULATION (EEC) No 3905/90 of 19 December 1990 fixing, for the 1991 fishing year, the annual import quotas for the products subject to the rules for the application by Spain of quantitative restrictions on fishery products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 360/86 of 17 February 1986 laying down rules for the application by Spain and Portugal of quantitative restrictions on fishery products ('), as amended by Regulation (EEC) No 4064/86 (2), and in particular Article 2 thereof, Whereas Article 2 of Regulation (EEC) No 360/86 provides, in respect of a number of fishery products imported into Spain and Portugal from third countries, for fixing, in accordance with a specific method, of annual import quotas divided into four quarterly instalments ; Whereas the Portuguese Republic has stated its intention of waiving the right to maintain the remaining quantita ­ tive restrictions ; Whereas, for the application of Regulation (EEC) No 360/86, the quotas in question for the 1991 fishing year should be fixed for Spain and for each product concerned ; HAS ADOPTED THIS REGULATION : Article 1 For each of the fishery products imported into Spain, the annual import quotas and their division into four quar ­ terly instalments including any quantities that may be allocated to third countries pursuant to Article 6 of Regu ­ lation (EEC) No 360/86 are hereby fixed for the 1991 fishery year as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1990. For the Commission Manuel MARÃ N Vice-President (') OJ No L 43, 20. 2. 1986, p. 8 . I1) OJ No L 371 , 31 . 12. 1986, p. 9. No L 371 /32 Official Journal of the European Communities 31 . 12. 90 ANNEX Annual quotas of imports from third countries and quarterly instalments of Article 2 of Regulation (EEC) No 360/86 (tonnes) CN code Description Annual quota of importation Quarterly instalments 1 2 3 4 0302 50 10 ex 0302 50 90 0302 69 35 ex 0304 10 98 Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, fresh or chilled 8 000 3 360 2 240 1 200 1 200 0302 69 55 ex 0304 10 98 Anchovies (Engraulis spp.), fresh or chilled 6 500 1 625 1 625 1 625 1 625 ex 0302 69 65 ex 0304 10 98 Hake of the genus Merluccius, fresh or chilled 10 000 2 860 2 140 1 430 3 570 0302 69 85 0303 79 83 Blue whiting (Micromesistius poutassou or Gadus poutassou), fresh, chilled or frozen 1 500 375 375 375 375 ex 0302 69 98 ex 0304 10 98 Horse mackerel (Trachurus trachurus) fresh or chilled 60 15 15 15 15 0303 78 10 0304 90 47 Hake of the geniis Merluccius, frozen 38 000 9 500 9 500 9 500 9 500 ex 0304 10 31 Fillets of certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, fresh or chilled 3 500 875 875 875 875 0304 20 57 Fillets of hake of the genus Merluccius, frozen 12 000 3 000 3 000 3 000 3 000 ex 0305 62 00 0305 69 10 Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreocadus saida, non-dried, salted or in brine 23 000 10 350 3 415 3 415 5 820 ex 0306 24 90 Spinous spider crab, live 1 500 375 375 375 375 ex 0307 91 00 Venus clams, live, fresh or chilled 23 000 3 040 6 110 3 040 10 810